Citation Nr: 0208612	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  95-20 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of VA loan post-foreclosure deficiency 
indebtedness in the amount of $76,883.63, plus interest.


REPRESENTATION

Appellant represented by:	Richard L. McGonigle, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and G.P.: RO hearing held in March 1995
Appellant: travel board hearing held in January 1997


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1991, with prior service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision by the 
Committee on Waivers and Compromises (Committee), Houston, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO).

In pertinent part, historically, in April 1995, the Committee 
confirmed and continued the denial for a request for a waiver 
of recovery based on a finding of bad faith, and in an April 
1995 statement of the case, the Committee consolidated the 
veteran's claims for waiver with respect to what it 
characterized as VA guaranteed home loans.  The 
indebtednesses are: $16,059.66 plus interest for [redacted]
[redacted]; $16,805.49 plus interest for [redacted]; 
$26,005.49 plus interest for [redacted]; $5,666.22 plus 
interest for [redacted]; and $12,346.77 plus interest 
for [redacted].  The total indebtedness at issue is 
$76,883.63 plus interest.  

In 1997, 1998, and 1999, the Board remanded the case for 
various due process deficiencies and to obtain additional 
development.  By decision promulgated in July 2001, the Board 
found that the indebtedness resulting from vendee VA loans, 
post-foreclosures, did not manifest as a result of bad faith 
on the part of the veteran.  To that extent only the 
veteran's appeal was granted.  The Board thereafter remanded 
the matter for Committee consideration as to whether the 
principles of equity and good conscience necessitated a 
waiver.  


REMAND

As previously noted, in 2001 the Board remanded the veteran's 
case after finding that she did not show bad faith in the 
creation of VA debt.  In the remand, the Board explained that 
although the record shows that the veteran had been furnished 
applicable law and regulations with respect to an "equity 
and good conscience" analysis, it does not show that the RO 
had adjudicated this portion of the analysis and furnished to 
the veteran adequate reasons and bases of its determination.  
The Board then noted that the matter must be adjudicated and 
that the veteran and her attorney should be provided a 
supplemental statement of the case addressing the question of 
whether the veteran warrants a waiver of recovery under the 
principles of "equity and good conscience."  

By letter dated in August 2001, the RO informed the veteran 
of the Board's decision and asked her to complete and return 
an enclosed financial status report and tax returns from 1993 
to the present.  The veteran was told that a decision would 
not be made on her claim until the requested information had 
been received and that the RO would proceed with the 
adjudication, considering the evidence on hand, if no 
evidence was received on or before September 4, 2001.  The 
veteran was told that her loan file will again be sent to the 
loan guaranty division for review under the new notification 
requirements and development procedures.  Thereafter, the 
record indicates that the veteran's claim file was misplaced.  
In June 2002, the Committee noted that "there is no new 
evidence to consider, file is ready for the BVA."  See VA 
Form 8, Certification of Appeal, dated in June 2002.

While the Board acknowledges that the veteran failed to 
complete and return a financial status report, there is no 
indication of record showing that the issue of waiver of 
recovery of loan indebtedness was adjudicated based on the 
evidence already of record and under the principles of 
"equity and good conscience."  Because the veteran's waiver 
request was previously precluded by law, the Committee must 
initially address this matter, considering the six elements 
found in 38 C.F.R. § 1.965(a) (2001) and then provide the 
veteran with notice.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  It is noted that the Board also requested that 
the RO identify any mitigating circumstances surrounding the 
veteran's default and foreclosure.  Unfortunately, the 
Board's requested development has not been completed and this 
case must again be remanded because of a due process defect.  

Where the RO fails to comply with directions in a prior 
remand order, the matter must be remanded again for 
additional development.  The veteran has the right to VA 
compliance with the terms and conditions set forth in remand 
orders from the Board.  Stegall v. West, 11 Vet. App. 268 
(1998); 38 C.F.R. § 19.9 (2001).

In light of the above, this appeal is once again REMANDED for 
the following:  

The Committee should adjudicate the 
veteran's claim under the provision of 
38 C.F.R. § 1.965(a) (2001).  If the 
benefit sought continues to be denied, the 
veteran should be provided with a 
supplemental statement of the case.  That 
supplemental statement of the case should 
specifically address the six elements 
found in 38 C.F.R. § 1.965(a), which are 
pertinent to the determination of whether 
the veteran should be accorded a waiver of 
her VA vendee loan indebtedness under the 
standards of "equity and good 
conscience."  In particular, the fault of 
the veteran and the possibility of unjust 
enrichment and/or undue hardship should be 
addressed.  The Committee should also 
identify any other elements that should be 
applied to the facts and circumstances of 
this case in the exercise of the 
Government's rights, such as any 
mitigating circumstances surrounding the 
veteran's default and foreclosure.  

The purpose of this remand is for correction of a due process 
defect.  The Board intimates absolutely no opinion, legal or 
factual, as to the determination warranted in this case by 
reason of this remand.  No action by the veteran is required, 
until she is so notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




